UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA GANT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00437-JAB-1)


Submitted:   November 24, 2015                Decided:      January 5, 2016


Before NIEMEYER     and   MOTZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joshua Gant, Jr., pled guilty pursuant to a written plea

agreement     to    one    count       of    distribution        of        a    mixture       and

substance containing a detectable amount of cocaine base, in

violation    of    21     U.S.C.   § 841(a)(1),           (b)(1)(C)            (2012).        The

district    court       imposed    a        within-Guidelines          sentence          of    24

months.     In accordance with Anders v. California, 386 U.S. 738

(1967), Gant’s counsel has filed a brief certifying that there

are no meritorious issues for appeal, but suggesting that the

court review the reasonableness of Gant’s sentence.                                 Gant has

filed a pro se supplemental brief arguing that (1) the district

court lacked jurisdiction over his offense because it occurred

entirely      within       North       Carolina;         (2)         his       sentence        is

substantively unreasonable; and (3) his sentence is contrary to

United    States    v.    Simmons,      649       F.3d   237   (4th        Cir.    2011)      (en

banc).

      Turning first to the validity of Gant’s guilty plea, to

assure that a defendant’s plea is knowing and voluntary, Fed. R.

Crim. P. 11 requires a district court to “inform the defendant

of,   and   determine       that   he        understands,       the        nature    of       the

charge(s) to which the plea is offered, any mandatory minimum

penalty,    the    maximum     possible           penalty      and    various       rights.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Where, as here, a defendant did not move to withdraw his guilty

                                              2
plea,    we    review      the    plea    hearing         for    plain    error.        United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                              A defendant

can only satisfy the plain error standard if he shows that, but

for     an    error      by     the   district           court      during     the    Rule   11

proceeding, there is a reasonable probability that he would not

have entered his plea.                United States v. Massenburg, 564 F.3d

337, 343 (4th Cir. 2009).                Our review of the record reveals that

the    district       court      substantially           complied      with     Rule    11   by

ensuring that Gant was competent to plead guilty and that he

knowingly       and      voluntarily       entered            his     guilty     plea    after

consultation        with      counsel.      We       further        conclude     that   Gant’s

argument that the district court lacked jurisdiction to take his

guilty       plea   is    without       merit       as    Congress,      pursuant       to   its

Commerce Clause power, may regulate the intrastate possession of

a controlled substance where there is an interstate market for

the controlled substance.                Gonzales v. Raich, 545 U.S. 1, 17-22

(2005).

       We review a sentence for reasonableness, applying an abuse

of discretion standard.               Gall v. United States, 552 U.S. 38, 46

(2007).       We first review for significant procedural error, and

if    the    sentence      is    free    from       such      error,    we     then    consider

substantive         reasonableness.             Id.      at     51.      Procedural      error

includes improperly calculating the Sentencing Guidelines range,

treating the Guidelines as mandatory, failing to consider the 18

                                                3
U.S.C.      §   3553(a)         (2012)      factors,        and     failing         to   adequately

explain the selected sentence.                        Id.     Substantive reasonableness

is determined by considering the totality of the circumstances,

and if the sentence imposed falls within or below the properly-

calculated           Guidelines         range,        we     apply        a        presumption       of

reasonableness.            United States v. Susi, 674 F.3d 278, 289 (4th

Cir.       2012).         Our    review      of   the        record       reveals          neither   a

procedural           error      nor      anything           overcoming          the        applicable

presumption          of    reasonableness         that           accompanies         the    district

court’s imposition of a within-Guidelines sentence. *

       In    accordance          with    Anders,       we     have    reviewed           the   entire

record in this case and have found no meritorious issues for

appeal.         We    therefore         affirm    the       district          court’s       judgment.

This court requires that counsel inform Gant, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Gant requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may      move      in   this    court         for    leave       to    withdraw     from

representation.            Counsel’s motion must state that a copy thereof

was served on Gant.



       *
       Where Gant was neither subject to a mandatory minimum
penalty nor a sentencing enhancement, no rule of law established
in United States v. Simmons, 649 F.3d 237, is applicable to his
sentence.



                                                  4
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   5